Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Marchand et al. – hereinafter Marchand (US 2015/0341412) in view of Krishna et al. – hereinafter Krishna (US 2015/0312303)

As per claim 1, Marchand discloses a method for managing the HTTP adaptive streaming (HAS) of digital content \within a real-time multimedia stream player terminal associated with a terminal for rendering said digital content, ([0068] It is frequent, in this client-server context, to resort, for exchanging data between the client terminal (3,5) and the server (2), to a technique of adaptive progressive downloading, called “adaptive streaming” (HAS for short), based on the HTTP protocol) said method comprising:
 	obtaining a description file for said digital content, comprising a list of time segments of said content each associated with a plurality of encoding rates of said content; and ([0074] Alternatively, this file may be retrieved directly from a local Internet server or from one external to the local network, or already be situated on the service gateway or on the terminal at the time the request is made. [0075] An exemplary digest file (MPD) in accordance with the MPEG-DASH standard and comprising the description of contents available in three different qualities (N1=512 kb/s, N2=1024 kb/s, N3=2048 kb/s) of the fragmented contents is presented in annex 1. This simplified digest file describes digital contents in an XML (“eXtended Markup Language”) syntax, comprising a list of contents in the form of fragments conventionally described between an opening tag (<SegmentList>) and a closing tag (</SegmentList>))
during a concomitant rendering, by said rendering terminal, of said digital content and of an element, called main element, belonging to a group comprising a menu and other digital content,  ([0015]; For example, certain video inlaying techniques (known as PIP, standing for PictureInPicture) generally make it possible to display in a small window a second video on the screen. It is desirable, in this context, that the user can assign a bigger bitrate to the main video, to the detriment of the inlaid video.; [0075]; comprising a list of contents in the form of fragments conventionally described between an opening tag (<SegmentList>) and a closing tag (</SegmentList>). In particular, by slicing into fragments, fine adaption to fluctuations in the bandwidth are made possible)
Marchand fails to disclose a partial downloading of at least some of said time segments, and rendering a picture decoded from the downloaded portion of said corresponding time segment. 
	Krishna discloses a partial downloading of at least some of said time segments, and rendering a picture decoded from the downloaded portion of said corresponding time segment. ([0132] Moreover, the data may be arranged in a continuous sub-sequence, such that a single byte range may be specified in a partial GET request to retrieve all data of a particular segment used for the temporal sub-sequence. A client device, such as client device 40, may extract a temporal sub-sequence of video file 150 by determining byte-ranges of movie fragments 164 (or portions of movie fragments 164) corresponding to IDR and/or ODR pictures.)
	It would have been obvious before the effective filing date of the invention for the teachings of Marchand to be modified so that the HAS client performs a partial download to render a picture as taught by Krishna.  This would have been beneficial because it enhances the user’s viewing experiences while streaming the media. 

As per claim 4,  Marchand / Krishna discloses the method according to claim 1.  Marchand discloses wherein the partially downloaded time segments are associated with an encoding rate below an optimum encoding rate for rendering the content. ([0015]; For example, certain video inlaying techniques (known as PIP, standing for PictureInPicture) generally make it possible to display in a small window a second video on the screen. It is desirable, in this context, that the user can assign a bigger bitrate to the main video, to the detriment of the inlaid video)

As per claim 7, Marchand / Krishna disclose the method according to claim 1.  Marchand discloses wherein the method comprises the rendering terminal rendering the digital content on a screen of said rendering terminal, in a background of said main element and/or in a window of said screen. ([0015] However, several downloaded video data streams intended to be played back on one and the same screen do not necessarily require, from a point of view of the user, the same bitrate. For example, certain video inlaying techniques (known as PIP, standing for PictureInPicture) generally make it possible to display in a small window a second video on the screen. It is desirable, in this context, that the user can assign a bigger bitrate to the main video, to the detriment of the inlaid video.)

As per claim 10, Marchand / Krishna disclose the real-time multimedia stream player terminal.  Marchand discloses wherein the terminal comprises the device for managing the HTTP adaptive streaming of digital content according to claim 9. ([0012]; When the client terminal desires to access a channel of contents, this description file makes it possible to select the appropriate format for the content to be consumed as a function of the bandwidth available, the client terminal's storage and decoding capabilities or else the size of its screen. This type of technique makes it possible in particular to take account of the variations in bandwidth on the link between the client terminal and the contents channels server.)

As per claims 8-9, please see the discussion under claim 1 as similar logic applies.
	
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marchand (US 2015/0341412) / Krishna (US 2015/0312303) further in view of Huber et al. – hereinafter Huber (US 2015/0341411)

	As per claim 2, Marchand / Krishna disclose the method according to claim 1.  The combined teachings of Marchand / Krishna fail to disclose wherein the partial downloading is implemented at an end of a first period of determined duration of absence of interaction of a user with said real-time multimedia stream player terminal and/or with said rendering terminal.
	Huber discloses wherein the downloading is implemented at an end of a first period of determined duration of absence of interaction of a user with said real-time multimedia stream player terminal and/or with said rendering terminal. ([0068] If the second time threshold has not yet been reached, the control unit returns to step 252 to check whether or not the detecting unit has detected the user face. If the second time threshold has been reached (yes at step 254) this signifies that a prolonged interruption of user engagement has taken place. The communication unit then instructs the video player to interrupt streaming of the video content, thus further reducing the bandwidth requirements of the user equipment.)
	It would have been obvious before the effective filing date of the invention for the combined teachings of Marchand / Krishna to be modified so that the HTTP Partial Get for the second content is downloaded based upon a threshold of a detection of a user’s face while streaming the media.  This would have been predictable results of saving network bandwidth.    

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Marchand (US 2015/0341412) / Krishna (US 2015/0312303) further in view of Hannuksela et al. – hereinafter Hannuksela (US 10,123,027)

As per claim 5, Marchand / Krishna disclose the method according to claim 1.  The combined teachings of Marchand / Krishna fail to disclose wherein, prior to said rendering of said decoded picture, the method implements graphics processing of said decoded picture belonging to a group consisting of: a fade; a blur; an opacity; a graphical transition between said decoded picture and a preceding decoded picture.
Hannuksela discloses wherein, prior to said rendering of said decoded picture, the method implements graphics processing of said decoded picture belonging to a group consisting of: a fade; a blur; an opacity; a graphical transition between said decoded picture and a preceding decoded picture.  (Col 35 line 61 – Col 36 line 10; One type of scene transition, fading, may be carried out by gradually reducing the intensity or luminance of the image frames of a first scene to zero, while gradually increasing the intensity of the image frames of a second scene to its maximum value. This scene transition may be referred to as cross-faded scene transition. An example of the fading is depicted in FIG. 18 in which a picture of a sailing boat is gradually overlaid and replaced by a figure of a face.)
It would have been obvious before the effective filing date of the invention for the combined teachings of Marchand / Krishna to be modified to implement fading transitions before rendering the pictures between the scenes.  This would have enhanced the user’s viewing experiences by preventing an abrupt scene transition which is viewed as disturbing or faulty. (Hannuksela, Col 38 lines 30-50)

Allowable Subject Matter
Claims 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. See PTO-892 form.  
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454